Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakaley (U.S. Pub. 2019/0308721).
Regarding Claim 1, Kakaley teaches a rotor-state determining system for a rotor system, the rotor-state determining system (paragraph [0002]) comprising: a hub attached to a mast (Figs. 2A-B); a rotor blade coupled to the hub (Figs. 2A-B); a first sensor positioned on a first component of the rotor system, wherein the first sensor is isolated from movement of the rotor blade (Fig. 7A and paragraph [0057], Accel 1 Location is located on hub and isolated from movement of rotor blade); a second sensor positioned on a second component of the rotor system, wherein the second sensor detects movement of the rotor blade (Fig. 7A and paragraph [0057], Accel 2 Location is 

Regarding Claim 4, Kakaley teaches everything that is claimed with respect to Claim 1.  Kakaley further teaches a flapping hinge positioned between the rotor blade and the hub (paragraph [0059], blade flap angle is relative to hinges located at base of rotor blade); wherein the first component is the hub (Figs. 7A-B and paragraph [0057], Accel 1 Location is located on hub); and wherein the second sensor is located outboard of the flapping hinge (Fig. 7A-B, showing a number of Accel Locations along length of blade).
Regarding Claim 5, Kakaley teaches everything that is claimed with respect to Claim 1.   Kakaley further teaches a flexure positioned between the rotor blade and the hub (Figs. 2A-B, Fig. 3, and paragraph [0055], elastomeric rotor bearing, i.e. flexure, connects rotor blade to hub); wherein the first component is the hub (Fig. 7A and paragraph [0057], Accel 1 Location is on hub side); and wherein the second component is the rotor blade (Fig. 7A and paragraph [0057], Accel 2 Location is on blade side).  
Regarding Claim 6, Kakaley teaches everything that is claimed with respect to Claim 5.  Kakaley further teaches wherein the second sensor is an accelerometer (paragraph [0058]).  
Regarding Claim 7, Kakaley teaches everything that is claimed with respect to Claim 5.  Kakaley further teaches wherein the second sensor is an angular rate sensor (paragraph [0058], IMU includes gyroscope for angular rate sensing).  

Regarding Claim 20, Kakaley teaches aircraft comprising a rotor-state determining system (Abstract), the aircraft comprising: a fuselage (paragraph [0080]); and a rotor system secured to the fuselage (Figs. 2A-B) and comprising: a hub attached to a mast (Figs. 2A-B); a rotor blade coupled to the hub (Figs. 2A-B); a first sensor positioned on a first component of the rotor system, wherein the first sensor is isolated .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakaley in view of Fu (U.S. Pub 2012/0303277).
Regarding Claim 2, Kakaley teaches everything that is claimed with respect to Claim 1.  Kakaley further teaches in Fig. 7B wherein the second component is a root end of the rotor blade (Accel 2 Location).  Kakaley does not teach wherein the first component is the mast.  However, Fu teaches a MIMU 18 mounted on a rotor shaft 16 (i.e., a mast) in Fig. 2.  It would have been obvious to one skilled in the art at the time of the invention to include a MIMU on a shaft, as taught in Fu, in the system of Kakaley, in order to monitor the parameters of the rotor system (see, for example, paragraphs [0002]-[0003] of Fu).
Regarding Claim 8, Kakaley teaches everything that is claimed with respect to Claim 5.  Kakaley further teaches wherein the first sensor is an angular rate sensor .

Claims 10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kakaley in view of Stegemann (U.S. Pub. No. 2010/0133828).
Regarding Claim 10, Kakaley teaches a rotor-state determining method for a rotorcraft, the method comprising by a flight control computer (paragraphs [0009] and [0054], sensing control box in communication with flight computer or aircraft control system): collecting data from a first sensor positioned on a first component of the rotorcraft, wherein the first sensor is isolated from movement of a rotor blade (Fig. 7A and paragraph [0057], Accel 1 Location is located on hub and isolated from movement of rotor blade); collecting data from a second sensor positioned on a second component of the rotorcraft, wherein the second sensor detects movement of the rotor blade (Fig. 7A and paragraph [0057], Accel 2 Location is on blade); calculating a difference between the first data and the second data to determine a parameter of the rotor blade (paragraph [0057], differential acceleration is determined between two or more 
Kakaley does not specifically teach filtering the data collected by the first sensor to remove noise from the data collected by the first sensor; filtering the data collected by the second sensor to remove noise from the data collected by the second sensor; and 
Regarding Claim 12, Kakaley in view of Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches wherein the corrective action comprises an alert (paragraph [0054]).
Regarding Claim 14, Kakaley in view of Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches wherein the second sensor is located outboard of a flapping hinge (paragraph [0059], hinges located at base of rotor blade, and Figs. 7A-B, showing a number of Accel Locations along length of blade).  
Regarding Claim 15, Kakaley in view of Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches a flapping hinge positioned between the rotor blade and a hub (paragraph [0059], hinges located at base of rotor blade); wherein the first component is the hub (Fig. 7A and paragraph [0057], Accel 1 Location is located on hub); and wherein the second sensor is located outboard of the flapping hinge (Figs. 7A-B, showing a number of Accel Locations along length of blade).  

Regarding Claim 17, Kakaley in view of Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches wherein the parameter of the rotor blade is selected from the group consisting of a flapping parameter, a coning parameter, a feathering parameter, and a lead/lag parameter (paragraph [0058], the IMUs can be configured to measure flap, lead-lag, and pitch, or feathering, motion).  
Regarding Claim 18, Kakaley in view of Stegemann teaches everything that is claimed with respect to Claim 17.  Kakaley further teaches hinges positioned between the hub and the rotor blade (paragraph [0059], hinges located at base of rotor blade); a third sensor disposed outboard of the flapping hinge (Fig. 7B and paragraph [0058], sensors placed at various locations along length of rotor blade); a fourth sensor disposed on the rotor blade (Fig. 7B and paragraph [0058], sensors placed at various locations along rotor blade); wherein the first component is the hub (Figs. 7A-B and paragraph [0057], Accel 1 Location is located on hub).  Kakaley does not specifically disclose that the hinges are a lead-lag hinge, a flapping hinge, and a feathering hinge, and wherein the second component is outboard of the hub and inboard of the flapping hinge.  However, Kakaley does disclose in paragraph [0058] that the IMUs can be 
Regarding Claim 19, Kakaley in view of Stegemann teaches everything that is claimed with respect to Claim 18.  Kakaley further teaches wherein the parameter of the rotor blade is selected from the group consisting of a flapping parameter, a coning parameter, a feathering parameter, and a lead/lag parameter (paragraph [0058], the IMUs can be configured to measure flap, lead-lag, and pitch, or feathering, motion).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kakaley in view of Stegemann in further view of Green (U.S. Pub. No. 2013/0332022).
Regarding Claim 11, Kakaley in view Stegemann teaches everything claimed above with respect to Claim 10.  Kakaley further teaches taking corrective action in at least the Abstract.  Kakaley does not specifically disclose wherein the corrective action comprises at least one of changing a pitch of the rotor blade, changing an amount or direction of cyclic, changing an amount of collective, and changing revolutions per minute (RPM) of the rotor blade.  However, Green teaches in paragraph [0073] taking a corrective action including adjusting a blade pitch.  It would have been obvious to one skilled in the art at the time of the invention to include adjusting a blade pitch as taught .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kakaley in view of Stegemann in further view of Fu.
Regarding Claim 13, Kakaley in view of Stegemann teaches everything that is claimed with respect to Claim 10.  Kakaley further teaches in Fig. 7B wherein the second component is the rotor blade (Accel 2 Location).  Kakaley further teaches that the first component is a stationary side of the bearing system (Accel 1 location, Fig. 7B), but does not teach wherein the first component is a mast of the rotorcraft.  However, Fu teaches a MIMU 18 mounted on a rotor shaft 16 (i.e., a mast) in Fig. 2.  It would have been obvious to one skilled in the art at the time of the invention to include a MIMU on a shaft, as taught in Fu, in the system of Kakaley, in order to monitor the parameters of the rotor system (see, for example, paragraphs [0002]-[0003] of Fu).

Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive.  As outlined above in the updated rejections of independent Claims 1, 10, and 20, Kakaley teaches the all of the recited Claim features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863      

/NATALIE HULS/Primary Examiner, Art Unit 2863